Citation Nr: 1400995	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  13-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.  

2. Entitlement to service connection for a back disorder, to include degenerative disc disease of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1990 to November 1990, December 2003 to March 2005, and May 2012 to January 2013, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a right shoulder disorder and a back disorder.    

The Board notes that in November 2009, the Veteran filed a claim of service connection for a low back condition.  The Veteran has a current diagnosis of 
degenerative disc disease of the thoracolumbar spine.  Accordingly, the Board has re-characterized the issue on appeal as entitlement to service connection for a back disorder, to include degenerative disc disease of the thoracolumbar spine.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed additional VA treatment records and VA examination reports.

The issues of entitlement to service connection for a right shoulder disorder and back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

In the instant case, the Veteran did not have a diagnosis of a back disorder at the time of his November 2009 claim or the August 2010 rating decision.  The Veteran was afforded a June 2013 VA examination, where he was diagnosed with degenerative disc disease of the thoracolumbar spine.  Accordingly, the Veteran has met the current disability element required to establish service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).    

However, the June 2013 VA examination report is inadequate to decide the claim.  Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the VA examiner conducted an examination of the Veteran and diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine.  The VA examiner, however, did not provide an opinion as to the onset and etiology of the disorder.  The Veteran has credibly testified that he started experiencing back pain during active duty service in July 2004.  An opinion must be obtained regarding the etiology of the current spine disability and such opinion must take into account the Veteran's allegations of in-service back pain in 2004.  An addendum report is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Veteran also contends that service connection is warranted for a right shoulder disorder as it was incurred during active duty.  A June 2013 VA examination report stated that the Veteran does not have a current diagnosis of a right shoulder condition as there is no pathology to render a diagnosis.  However, the June 2013 examiner did not discuss the Veteran's relevant past medical history, including a February 2009 VA treatment record that indicated that the Veteran's right shoulder presented symptoms consistent with impingement syndrome.  See February 2009 VA Treatment Records.  Although a current disability is an element of service connection, the current disability requirement is satisfied when the Veteran has a disability at the time the claim was filed or during the pendency of that claim.  See McClain, 21 Vet. App. at 323.  As there is an indication that the Veteran may have had a diagnosis of impingement syndrome of the right shoulder when he filed his November 2009 claim, the June 2013 VA examination report is inadequate since it did not address the Veteran's relevant medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. at 295. Accordingly, an addendum report is warranted.  

The record also reflects that the Veteran receives continuing VA treatment.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Additionally, the Veteran received additional private treatment that has not been associated with the claims file, to include treatment in 2013 from Excel Orthopedics and treatment for back pain from a private doctor in 2005.  See February 2013 letter from Excel Orthopedics and January 2013 RO Hearing Transcript.  The RO/AMC must provide the Veteran with authorizations for the release of any pertinent private records and associate any available records with the claims file before further appellate review. 

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent, outstanding records of VA treatment dated since January 2013.  Associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include treatment from a private doctor for back pain in 2005 and continuing treatment from Excel Orthopedics.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3. After associating any pertinent, outstanding records with the claims file, the RO/AMC shall obtain an addendum report to the June 2013 VA back examination by the same examiner, or another qualified examiner if that examiner is not available, to determine the nature, onset, and etiology of the Veteran's back disorder.  The claims file should be made available to and reviewed by the examiner.  

The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's back disorder had its onset in service or is otherwise related to service.  In providing this opinion, the examiner must address the Veteran's credible allegations of experiencing back pain in service in July 2004.

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

4. The RO/AMC shall also obtain an addendum report to the June 2013 VA shoulder examination by the same examiner, or another qualified examiner if that examiner is not available, to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran had a right shoulder disability at any time during the pendency of his claim.  The examiner must specifically address the February 2009 VA treatment record that indicates a possible diagnosis of impingement syndrome of the right shoulder.  

If the examiner determines that the Veteran had a right shoulder disability at any point during the pendency of the claim, the examiner shall then determine the nature, onset, and etiology of his right shoulder disability.  Specifically, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed right shoulder disability had its onset in active duty service or is otherwise related to service.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

5. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


